DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 7, 14 and 16 are objected to because of the following informalities: claims 5, 7, 14 and 16 recites “a range 5o  to 350”, and should be corrected as “a range 5o to 350”.  Appropriate correction is required.
Claims 6 and 15 are objected because of the following informalities: claims 6 and 15 recites “0.03mm to 0.28mm”, and should be corrected as “0.03 mm and 0.28 mm”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei US 2018/0017754.
Regarding claims 1 and 10, Wei teaches a lens assembly (Fig. 1: 100) having an optical axis (see Fig. 1: where the optical axis passes through the middle of the lens assembly 100), the lens assembly (100) comprising: 
a first lens (Fig. 1: 21); a second lens (Fig. 1: 22) stacked on a side of the first lens (21) along the optical axis (see Fig. 1); wherein a mounting groove (Fig. 3: 28) is recessed from a surface of the first lens (Fig. 3: lower surface 212) facing the second lens (22), the mounting groove (28) is arranged around the optical axis and coaxially with the first lens (21), a protruding portion (Fig. 4: 29) is protruded from a surface of the second lens (Fig. 4: upper surface 221) facing the first lens (21) to match the mounting groove (28) (see Fig. 2: matching 28 and 29), the protruding portion (29) is arranged around the optical axis and coaxially with the second lens (22) , the protruding portion (29) is received in the mounting groove (28) (see Fig. 2). Wei further teaches that the use lens assembly is well known in electronic device according para [0002].
Regarding claims 2 and 11, Wei teaches the lens assembly of claim 1, wherein the first lens (21) comprises a sidewall (Fig. 3: 283) and a bottom surface (284) to cooperate to define the mounting groove (28), the sidewall (283) surrounds the optical axis, the sidewall (283) is a sidewall of a circular truncated cone connecting a circular upper surface of the circular truncated cone and a circular bottom surface of the circular truncated cone (see Fig. 3), an end portion of the sidewall (283) connecting the bottom surface (284) is closer to the optical axis than an end portion of the sidewall away from the bottom surface (see Fig. 3).
Regarding claims 3 and 12, Wei teaches the lens assembly of claim 2, wherein the protruding portion (29) is in a shape of a circular truncated cone, a diameter of the protruding portion (29) gradually increases along a direction from a surface (294) of the protruding portion (29) facing away from the second lens (22) toward the surface of the second lens (22) facing the first lens (21).
Regarding claims 4 and 13, Wei teaches the lens assembly of claim 3, wherein the protruding portion (29) comprises a sidewall (293) connecting the surface of the protruding portion (29) facing away from the second lens (22) and the surface of the second lens (22) facing the first lens (21), the sidewall of the protruding portion (293) abuts the sidewall of the mounting groove (283) (see Fig. 2).
Regarding claims 8 and 17, Wei teaches the lens assembly of claim 1, wherein the first lens (Fig. 3: 21) further comprises a first supporting portion (281), and the second lens (Fig. 4: 22) further comprises a second supporting portion (291), the first supporting portion (281) is arranged around the mounting groove (28) and located on the surface of the first lens (21) facing the second lens (22), the second supporting portion (291) is arranged around the protruding portion (29) and located on the surface of the second lens (22) facing the first lens (21), the first supporting portion (281) abuts the second supporting portion (291) (see Fig. 1 and Fig. 2).
Regarding claims 9 and 18, Wei teaches the lens assembly of claim 1, wherein the lens assembly further comprises a first shading sheet received in the mounting groove, the first shading sheet is sandwiched between the first lens and the second lens (as shown in Figs. 1 and 2: the black thing which is light-shielding plate is disposed between first lens 21 and second lens 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claims 2, 4, 11 and 13 above, and further in view of Lin et al. US 2018/0335607.
Regarding claims 5 and 14, Wei teaches the lens assembly of claim 4, and Wei further teaches wherein an inclined angle between the sidewall of the protruding portion and a central axis of the second lens is in a range of 90° (para [0019]). Although, Wei fails to teach that the angle is between 5° to 35°. However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the angle between the sidewall of the protruding portion and the optical axis, since one of ordinary skilled person in art would know to optimize through routine experimentation the angle to accurately positioning the lenses during lens assembly by arranging matching structure between two adjacent lenses.
In any event, Lin teaches lens assembly (as least in Figs. 1A and 1B), wherein an inclined angle between the sidewall of the protruding portion and a central axis of the second lens is in a range of 5° to 35° (as shown in Fig. 1B and para [0044]: the angle α1 between the protruding portion 124 and central axis is within the clamed range). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed angel with in the claimed range as taught by Lin in order to increase the stability of the lenses during lens assembly, and thereby increase the image quality of the imaging lens as described in para [0048] of Lin.  
Regarding claims 7 and 14, Wei teaches the lens assembly of claim 4, and Wei further teaches wherein an inclined angle between the sidewall of the mounting groove and a central axis of the first lens is in a range of 5° to 35° (para [0019]). Although, Wei fails to teach that the angle is between 5° to 35°. However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the angle between the sidewall of the mounting groove and the optical axis, since one of ordinary skilled person in art would know to optimize through routine experimentation the angle to accurately positioning the lenses during lens assembly by arranging matching structure between two adjacent lenses.
In any event, Lin teaches lens assembly (as least in Figs. 1A and 1B), wherein an inclined angle between the sidewall of the mounting groove and a central axis of the first lens is in a range of 5° to 35°. (as shown in Fig. 1B and para [0044]: the angle α3 between the mounting groove 114 and central axis is within the clamed range). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed angel with in the claimed range as taught by Lin in order to increase the stability of the lenses during lens assembly, and thereby increase the image quality of the imaging lens as described in para [0048] of Lin.  
Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claims 2 and 11 above, and further in view of Lamontagne US 2019/0011609.
Regarding claims 6 and 15, Wei teaches the lens assembly of claim 2, but Wei fails to specially teach wherein a minimum diameter of the mounting groove is in a range of 0.03 mm to 0.28 mm. However, it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Therefore, in the absent of showing any critically and/or unpredictability, it would have been obvious to one of ordinary skill in the art to optimize the minimum diameter of the mounting groove, since one of ordinary skilled person in art would know to optimize through routine experimentation the minimum diameter in order to provide structure for engagement features that allows the precision alignment of the optical element.
In any event, Lamontagne teaches lens assembly (as least in Figs. 1 and 1A), wherein the diameter of the mounting groove and protrusion is adjusted (Figs. 1 and 1A and para [0074]: teaches optimizing the diameter of the mounting groove in order to enhance precision alignment of the optical element during lens assembly). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed angle within the claimed range as taught by Lamontagne in order to provide structure for engagement features that allows the precision alignment of the optical element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0057239: teaches imaging lens assembly, comprising a mounting groove and protruding portion to engage with the mounting groove to increase stability of the lenses during lens assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872